AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. \,19MJ oO ( % a

)

)

)

Priority Mail parcel bearing mailing label with tracking
number 9505 5105 9477 9169 1743 58, located at 3701
W. Wendover Avenue, Greensboro, NC 27495

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Middle District of North Carolina

 

(identify the person or describe the property to be searched and give its location):

Priority Mail parcel bearing mailing label with tracking number 9505 5105 9477 9169 1743 58, located at 3701 W. Wendover
Avenue, Greensboro, NC 27495

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

United States Currency

YOU ARE COMMANDED to execute this warrant on or before July ¢ , 2019 (not to exceed 14 days)
*
M in the daytime 6:00 a.m. to 10:00 p.m. ‘Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Judge L. Patrick Auld
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

1 for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

 

Date and time issued: June 79 2019 i | 7 1% Wr

 

 

‘Signature

City and state: Greensboro, North Carolina L. Patrick Auld, U.S. Magistrate Judge

 

Printed name and title

Case 1:19-mj-00208-| PA Document 3. Filed 06/27/19 Pane 1 of 2
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
1:19MJ__.208 -1 June 20, 2019 1:02 p.m. Greensboro Domicile

 

 

 

Inventory made in the presence of :
J. Blanks, A. Pollar

 

Inventory of the property taken and name of any person(s) seized:

 

No items removed from parcel.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: _ June 27, 2019 Ongele O emea -

Executing officer's signature

Angela D. Pollard- Postal Inspector |
Printed name and title

 

 

Case 1:19-mj-00208-| PA Document 3. Filed 06/27/19 Pane ? of 2

 
